Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim 27 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: it is a method of manufacturing an allograft composition by providing a patch derived from umbilical cord as one of the steps. It would have been provided its own separate grouping in the restriction filed 2/6/20 because the method produces a structurally distinct composition and the method of claim 27 produces a distant composition from the method of instant claim 1.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 27 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claims Status:
Claims 6-20 have been cancelled.
Claim 27 is new and withdrawn.
Claims 1-5 and 21-26 are under examination. Applicant’s amendment has necessitated a new ground of rejection. Accordingly, this Action is FINAL.

Withdrawn rejections:
Applicant's amendments and arguments filed 3/1/21 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. 
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


s 1-5 and 21-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Temple, HT (US 9655929) and Ferree (US 20080014179) and Brockbank et al. (US 20040067480) and/or Tan et al. (Materials 2010;3:1746-1767) and Wironen et al. (US 8652503) and Charanpreet et al. (US 20140271779) and Capossela et al. (European Cells and Materials 2014;27:251-263) and Cold Spring Harbor Protocols ([online] retrieved from: http://cshprotocols.cshlp.org/content/2017/11/pdb.rec095331.full?text_only=true; 2017; 1 page) and Chou et al. (Stem Cell Research & Therapy (2016) 7:89; 10 pages).
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims:

    PNG
    media_image1.png
    583
    769
    media_image1.png
    Greyscale

 
Determination of the scope and content of the prior art
(MPEP 2141.01)
With regard to instant claims 1, 2 and 4, Temple discloses a methods of manufacturing a composition employed in a method for regenerating damaged spinal disc, hence tissue regeneration, obtained from a human cadaver intervertebral disc, hence allograft material, comprising a micronizing step (d), which is milling, which provides particulate native nucleus pulposus and further providing a carrier solution (f) (claims 1 and 6). Temple discloses that (Examiner added emphasis): “The nucleus pulposus consists of large vacuolated notochord cells, small chondrocyte-like cells, collagen fibrils, and proteoglycan aggrecans that aggregate through hyaluronic chains.” (column 3, lines 16-23). The nucleus pulposus naturally contains nucleus stem/progenitor cells and has a high collagen II and proteoglycan content (instant specification [0026]. Thus those components are native. The intervertebral disc naturally includes annulus fibrosus and nucleus pulposus (instant specification, Figure 2; [0026]). The native cells are inherently viable (instant specification teaching that the resulting allograft from a cadaver comprises viable cells [0027-0028]). Thus the carrier solution inherently includes the components inherent in the nucleus pulposus. 
With regard to instant claims 1 and 3, Temple discloses that the carrier solution is a flowable mixture fluid selected from normal saline, blood, platelet rich plasma, stem cells from marrow, fat, blood or interspinous ligaments, collagen Type I and the cryoprotectant glucose (claims 6 and 7) which must be mixed with the allograft particles to preserve the composition. As evidenced by Fabio Galbusera and Hans-Joachim Wilke, nucleus pulposus naturally contains small amounts of collagen Type I (page 54), which makes it native to the nucleus pulposus. 
With regard to instant claim 1, Temple teaches mixing the micronized material with one or more stem cells, platelet rich plasma and growth factors (claim 7; (column 4, lines 63-67)
With regard to instant claim 5, Temple discloses particles sized less than 400 microns (claim 1) and has an example where the particles were measured at 400 microns or less thus disclosing in an embodiment particles of 400 microns and particles of less than 400 microns. 
 	With regard to instant claim 26, Temple teaches adding platelet rich plasma (claim 6) as well as growth factors (column 2, lines 10-15).

	With regard to instant claim 1, Cold Spring Harbor Protocols teaches the artisan how to make PBS containing antibiotics such as penicillin and streptomycin. 
	With regard to instant claim 1, Ferree teach the ordinary artisan methods for manufacturing an allograft composition for aiding in tissue regeneration (Abstract; claims 16-21) by morselizing donor tissue, such as the nucleus pulposus from intervertebral disks (Example 1, [0121]; claim 32), but can also be human tissue ([0014, 0040, 0048-0049]; Figure 3), to an average particle size range of about 0.01 mm3 to 30 mm3 [0051-0052] and to treat the donor tissue with an enzyme for 15 minutes or 30 minutes [0121] which was a sufficient time period to reduce the amount of intact proteoglycans [0122] where the enzyme can be a protease ([0036]; claim 29) or collagenase (claims 20 and 29; [0070]) and then adding cells, such as mesenchymal stem cells, to the enzyme treated donor tissue (claim 23; [0073-0074]) to be grown [0125], thus culturing the particles in a medium to obtain particles with proliferated cells, as well as additional components such as antibiotics [0089, 0126], platelet rich plasma, BMP-2 [0030, 0098 and 0133] and collagen gels [0097, 0125]. Ferree report that: “…the data suggest MSCs attach to the digested NP particles better than the non-digested NP particles. MSCs may also proliferate faster when cultured with digested NP particles than when cultures with non-digested NP particles.” [0127]. 

	Brockbank et al. is directed to cell and tissue preservation [0004] and teach that cryoprotectants for cellular material include glucose, chondroitin sulfate and polyethylene glycol (claims 1, 17, 18 and 20). 
	Tan et al. teach injectable hydrogels for tissue engineering application comprising collagen, hyaluronic acid, chondroitin sulfate, fibrin and polyethylene glycol (Table 1; page 1748 and 2.1 Natural Materials) Tan et al. teach that: “PEG hydrogels have been used as cell scaffolds, adhesive medical applications, and delivery vehicles with promising results. Particularly, the ability to control the crosslinking density provides the flexibility and tailorability to PEG-based hydrogels for cell encapsulation and tissue growth.” (page 1751, 2.2 Synthetic materials).
	With regard to instant claims 22-26, Wironen et al. teach bone paste compositions comprising demineralized bone matrix, bioactive glass, tricalcium phosphate and bone morphogenic proteins, for example (Abstract; claims 1-15) and other factors such as glycerol, dextran, carboxymethyl cellulose and growth factors (column 4, lines 33-40) that is injected into the intervertebral space to treat disk degeneration (column 9, lines 10-18). 
With regard to instant claims 22-26, Charanpreet et al. bone graft implants containing allograft for bone tissue regeneration/repair (title; abstract) with bioactive glass (claims 3-6 and [0090-0091]), tricalcium phosphate ([0094, 0109]; claim 27) and stem cells and demineralized bone matrix [0092] as well as biological agents may be 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Temple is that Temple do not expressly teach wherein the allograft particles are milled from the human intervertebral disc after the intervertebral disc has been treated with a phosphate buffered saline solution containing an antibiotic, culturing the particles in a medium to obtain particles with proliferated cells; and treating the particles with enzymes, including protease and/or collagenase, for a suitable duration with periodic agitation. This deficiency in Temple is cured by the teachings of Ferree, Chou et al., Capossela et al. and Cold Spring Harbor Protocols.
2. The difference between the instant application and Temple is that Temple do not expressly teach adding chondroitin sulfate or the cryoprotectant polyethylene glycol to the composition. This deficiency in Temple is cured by the teachings of Brockbank et al. 

4. The difference between the instant application and Temple is that Temple do not expressly teach adding all of the components of instant claims 22-26. This deficiency in Temple is cured by the teachings of Wironen et al. and Charanpreet et al.

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
"An examiner bears the initial burden of presenting a prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). The test of obviousness is: "what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to demonstrate that the instantly claimed subject matter is prima facie obvious to the ordinary artisan.
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to perform the method of Temple wherein the allograft particles are milled from the human intervertebral disc after the intervertebral disc has been treated with a phosphate buffered saline solution containing an antibiotic, as suggested by Capossela et al. and Cold Spring Harbor Protocols, and culturing the particles in a medium to obtain particles with proliferated cells; and treating the particles with enzymes, including protease and/or collagenase, for a suitable duration with periodic agitation and produce the instant invention, as suggested by Ferree and Chou et al., and produce the instant invention. 

With regard to the limitations of culturing the particles in a medium to obtain particles with proliferated cells; and treating the particles with enzymes, including protease and/or collagenase, for a suitable duration with periodic agitation, it is clear that Temple intends for at least stem cells to be combined with the particles (claim 7). It is then obvious to culture and proliferate those cells on the particles as taught by Ferree. Additionally, Ferree teaches that it is desirable to treat the particles with an enzyme such as a protease or collagenase first because Ferree observed that cells attach to the digested NP particles better than the non-digested NP particles. Further 
2. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to add chondroitin sulfate or polyethylene glycol, as suggested by Brockbank et al., to the composition used in the method of Temple and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because of the following two rationales. First, Temple already instructs the artisan to freeze dry the micronized material and place in a container for later use (column 4, lines 60-62). Brockbank et al. teaches that to aid in tissue and cell preservation, the artisan adds cryoprotectants such as glucose, chondroitin sulfate and polyethylene glycol thus rendering these obvious functional cryopreservative equivalents. Thus when the composition is later re-constituted for injection, then that carrier solution will implicitly also contain the cryopreservative used such as glucose, chondroitin sulfate or KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007). Where two known alternatives are interchangeable for a desired function, an express suggestion to substitute one for the other is not needed to render a substitution obvious. In re Fout, 675 F.2d 297, 301 (CCPA 1982); In re Siebentritt, 372 F.2d 566, 568 (CCPA 1967). Thus the ordinary artisan would have a reasonable expectation of success in so combining in the absence of evidence to the contrary.
Secondly, Temple teaches the artisan to: “aseptically hydrating the micronized material by adding a fluid to the container for injection or to the syringe, such that the hydrated micronized material has a high but flowable viscosity which is flowable as an injectable through a small bore cannula…” (claim 1). Tan et al. guide the artisan to injectable tissue engineering hydrogels made from collagen, hyaluronic acid, chondroitin sulfate, fibrin and polyethylene glycol as discussed above. The ordinary artisan would find the hydrogels of Tan et al. desirable because they would have the viscosity needed to prevent the composition from leaking out through the injection portal or through pre-existing cracks and fissures in the annulus fibrosus as taught by Temple (column 2, lines 31-34). Thus, the ordinary artisan would have a reasonable expectation of success in making the composition used in the method of Temple with one or more of hyaluronic acid, collagen, chondroitin sulfate and polyethylene glycol in the absence of evidence to the contrary.
3. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the composition used in the method of Temple 
One of ordinary skill in the art would have been motivated to do this because Temple teaches that the composition is injected through a 2-4 mm cannula into the disc space (column 4, lines 33-34; column 5, lines 6-7) and therefore the particles must be less than 4 mm in size otherwise they would clog the cannula. Thus, having particles ranging from over 400 microns to about 3 mm is obvious over the disclosure of Temple especially when Temple teach sizes of less 400 micron particles which includes 399.9 microns which not significantly different from 400 microns or 400.9 microns which is over 400 microns. Also note MPEP 2144.05: “Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).” Consequently, the ordinary artisan would have a reasonable expectation of success in using particles from over 400 microns to about 3 mm in the composition used in the method of Temple in the absence of evidence to the contrary.
4. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to add the components of instant claims 22-26, as suggested by Wironen et al. and Charanpreet et al., to the composition used in the method of Temple and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because Wironen et al. teach that compositions comprising demineralized bone matrix, bioactive glass, tricalcium phosphate and bone morphogenic proteins, and other factors such as 
This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.
Response to Arguments:
Applicant respectfully submits that the cited references do not teach or suggest all the features recited in claim 1. Respectfully, the Examiner cannot agree. While the carrier solution is provided by Temple as discussed above, a search update revealed that the newly presented limitations of culturing the particles in a medium to obtain particles with proliferated cells; and treating the particles with enzymes, including protease and/or collagenase, for a suitable duration are known in the art as taught by Ferree. Ferree also teach why it is desirable to do so which provides ample motivation for the artisan in this art to modify Temple. Thus the combined references render obvious each and every limitation. The Examiner has explained with sound articulated reasoning with rationale underpinning as to why periodic agitation for a suitable duration is obvious to the artisan in this art and presented the art of Chou et al. which uses 
MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after review of all the facts, Applicant’s arguments are not persuasive and the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.

Conclusion

No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509.  The examiner can normally be reached on M-F 7-3:30.

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERNST V ARNOLD/Primary Examiner, Art Unit 1613